Opinion issued May 22, 2003




 







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01193-CV
____________

BENNIE RAY SMITH,  Appellant

V.

REGINA GAY SMITH,  Appellee



On Appeal from the12th Court
Walker County, Texas
Trial Court Cause No. 14,526



O P I N I O N
	This is an appeal from a judgment signed October 9, 2002.  Appellant has
invoked the jurisdiction of this Court by filing a notice of appeal, but he has not paid
the appellate filing fee.  On January 21, 2002, this Court ordered that unless, within
15 days of the date of the order, appellant paid the appellate filing fee, his appeal
would be dismissed.  The 15 days have expired and appellant has not paid the
appellate filing fee.
	Accordingly, we dismiss the appeal.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Hedges and Nuchia.